UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 97-546



In Re: ROBERT LEE DAVIS,

                                                        Petitioner.



        On Petition for Writ of Mandamus. (CA-96-896-H)


Submitted:   June 19, 1997                 Decided:   June 27, 1997


Before WILKINS and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Robert Lee Davis, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Lee Davis has filed a petition for a writ of mandamus

in this court seeking to reverse the district court's order denying

his second petition for habeas corpus relief, under 28 U.S.C.A.

§ 2254 (West 1994 & Supp. 1997), and a motion for reconsideration

of that order. The granting of a writ of mandamus is a drastic
remedy which should only be used in extraordinary situations. In re
Beard, 811 F.2d 818, 826 (4th Cir. 1987). Petitioner must show that

he has a clear right to the relief sought, that the respondent has

a clear duty to perform the act requested by petitioner, and that

there is no other adequate remedy available. In re First Fed. Sav.
& Loan Ass'n of Durham, 860 F.2d 135, 138 (4th Cir. 1988). Davis

has failed to make the requisite showing for such extraordinary

relief. Our review of the district court record discloses that the
district court denied Davis' second habeas petition because he was

no longer in custody. See 28 U.S.C.A. § 2254(a). We therefore deny

his petition for writ of mandamus and deny his motion to proceed in

forma pauperis. We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                   PETITION DENIED




                                2